                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

BRUCE L. PETERS, III, and
HOLLY PETERS,

            Plaintiffs,

v.                                 Case No:    2:18-cv-401-FtM-99MRM

SELECT PORTFOLIO SERVICING,
INC.,

            Defendant.


                             OPINION AND ORDER

     This matter comes before the Court on plaintiffs’ Motion to

Strike    Defendant’s    Affirmative     Defenses   (Doc.   #22)   filed   on

September 19, 2018.        Defendant filed a Response in Opposition

(Doc. #25) on October 3, 2018.      Defendant asserts four affirmative

defenses to the claims set forth in the Complaint, but only three

are at issue here. 1     Plaintiffs seek to strike Affirmative Defenses

2, 3, and 4 (Doc. #12) asserted by Select Portfolio Servicing,

Inc., pursuant to Fed. R. Civ. P. 12(f) and 8(b)(1)(A).             For the

reasons set forth below, the Motion is granted in part and denied

in part with leave to amend.

                                    I.

     This is a fair debt collection case.            In 2006, plaintiffs

obtained a home mortgage loan from Countrywide Home Loans, Inc.,


     1   Defendant withdrew affirmative defense no. 1.
and fell behind on payments beginning in 2008.                          The debt was

transferred to the Bank of New York Mellon (“BONY”) in November

2008 and BONY filed a foreclosure complaint against plaintiffs in

2012.     A final judgment of foreclosure was entered and in March

2017, the property was sold at a short sale.                    Because of the short

sale, plaintiffs allege that they no longer had any legal interest

in the property and were no longer responsible for any further

payments on the debt.        (Doc. #1, ¶ 16.)

      Nonetheless,      in   July    2017,       the    servicing      of   plaintiffs’

mortgage loan was transferred to defendant and defendant began

sending    correspondence     and     mortgage         statements      to   plaintiffs,

attempting to collect a debt on behalf of BONY.                        (Docs. ##1-4 -

1-6.)      Plaintiffs    responded        by     filing       this   action,   alleging

violations of both federal and Florida law pursuant to the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.,

and the Florida Consumer Collection Practices Act (“FCCPA”), Fla.

Stat. § 559.72 et seq.        (Doc. #1.)

                                           II.

      The Federal Rules of Civil Procedure require a defendant to

“affirmatively state any avoidance or affirmative defense.”                          Fed.

R. Civ. P. 8(c).        “An affirmative defense is generally a defense

that, if established, requires judgment for the defendant even if

the   plaintiff   can    prove      his    case    by     a    preponderance    of    the

evidence.”    Wright v. Southland Corp., 187 F.3d 1287, 1303 (11th



                                          - 2 -
Cir.     1999).      Pursuant     to     Rule   12(f),     courts       may   strike

“insufficient      defense[s]”    from     a    pleading    upon    a    motion   so

requesting, or sua sponte.         Fed. R. Civ. P. 12(f).

       As this Court has recently discussed on several occasions,

compliance with Rule 8(c) requires a defendant to set forth “some

facts establishing a nexus between the elements of an affirmative

defense and the allegations in the complaint,” so as to provide

the plaintiff fair notice of the grounds upon which the defense

rests.      Pk Studios, Inc. v. R.L.R. Invs., LLC, No. 2:15-CV-389-

FTM-99CM, 2016 WL 4529323, at *2 (M.D. Fla. Aug. 30, 2016) (quoting

Daley v. Scott, No: 2:15-cv-269-FtM-29DNF, 2016 WL 3517697, at *3

(M.D. Fla. June 28, 2016)).        Boilerplate pleading – that is, merely

listing the name of the affirmative defense without providing any

supporting facts – is insufficient to satisfy Rule 8(c), because

it does not provide a plaintiff adequate grounds to rebut or

properly litigate the defense.           Grant v. Preferred Research, Inc.,

885 F.2d 795, 797 (11th Cir. 1989); Hassan v. U.S. Postal Serv.,

842 F.2d 260, 263 (11th Cir. 1988)).

       A. Second and Third Affirmative Defenses (Intent and Bona Fide
          Error)

       In   the   Second   and   Third    Affirmative      Defenses,      defendant

claims that it did not have the requisite intent to violate the

FCCPA and any violation resulted from a bona fide error, citing

Fla. Stat. § 559.72(9), which states: “In collecting consumer




                                       - 3 -
debts, no person shall . . . (9) claim, attempt, or threaten to

enforce a debt when such person knows that the debt is not

legitimate, or assert the existence of some other legal right when

such person knows that the right does not exist.” (emphasis added).

Plaintiff moves to strike the defenses claiming they are merely a

denial of plaintiffs’ allegations and that the defenses fail to

allege sufficient facts giving rise to the defenses.

       These affirmative defenses are merely a restatement of the

bona fide error defense found at Fla. Stat. § 559.77(3) and 15

U.S.C. § 1692k(c).       The defense found at 15 U.S.C. § 1692k(c)

provides:

       A debt collector may not be held liable in any action
       brought under this subchapter if the debt collector
       shows by a preponderance of evidence that the violation
       was not intentional and resulted from a bona fide error
       notwithstanding the maintenance of procedures reasonably
       adapted to avoid any such error.

15 U.S.C. § 1692k(c).        The FCCPA includes a nearly identical bona

fide   defense   at   Fla.   Stat.   §   559.77(3).   “A   debt   collector

asserting the bona fide error defense must show by a preponderance

of the evidence that its violation of the Act: (1) was not

intentional; (2) was a bona fide error; and (3) occurred despite

the maintenance of procedures reasonably adapted to avoid any such

error.”     Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350,

1352–53 (11th Cir. 2009).       “Such a defense, which does not provide

any information connecting it to plaintiff’s claims, is precisely




                                     - 4 -
the type of bare-bones conclusory allegation” that is insufficient

under Rule 8(c).      Bartholomew v. Pollack & Rosen, P.A., No. 2:15-

CV-135-FTM-29, 2015 WL 3852944, at *2 (M.D. Fla. June 22, 2015)

(striking     boilerplate    bona   fide     error    defense);   Schmidt      v.

Synergentic    Commc’ns,    Inc.,   No.    2:14-CV-539-FTM-29CM,        2015   WL

997828, at *2 (M.D. Fla. Mar. 5, 2015) (same).                Therefore, the

affirmative defenses will be stricken, with leave to amend.

       B. Fourth Affirmative Defense

       The Fourth Affirmative Defense states in its entirety: “To

the extent Plaintiffs have experienced any actual damages, they

were   the   result   of    entities   for    which    SPS   is   not   legally

responsible.”      (Doc. #12, p. 6.)          Plaintiffs argue that this

defense is wholly hypothetical and fails to raise a right to relief

above the speculative level as it does not identify the entities

that might be responsible or their acts or omissions.

       The Court disagrees that defendant must specifically identify

the non-party and its acts or omissions at this early stage of the

proceedings.      The Court finds no basis to strike defendant’s

Fourth Affirmative Defense prior to the conclusion of discovery.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       Plaintiffs’ Motion to Strike Defendant’s Affirmative Defenses

(Doc. #22) is GRANTED in part and DENIED in part to the extent

that Affirmative Defenses Two and Three are stricken with leave to



                                    - 5 -
amend   within   FOURTEEN   (14)   DAYS    of   this   Opinion   and   Order;

otherwise, the Motion is denied.            Affirmative Defense One is

deemed withdrawn.

     DONE and ORDERED at Fort Myers, Florida, this __17th__ day of

October, 2018.




Copies:
Counsel of Record




                                   - 6 -
